     Case 2:14-cv-01379 Document 353 Filed 09/03/20 Page 1 of 4 PageID #: 17933




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION

ANNETTE SUTPHIN,

                              Plaintiff,

v.                                               CIVIL ACTION NO. 2:14-cv-01379

ETHICON, INC.,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER

           Pending before the Court is Plaintiff’s Motion to Reconsider, which was filed

on September 2, 2020. [ECF No. 341]. Plaintiff asks the court to reconsider Defendant

Ethicon Inc.’s (“Ethicon”) Motion in limine to Preclude Evidence or Argument that

Ultrapro and TVT-Abbrevo are Feasible Alternative Designs [ECF No. 216], which I

granted in an earlier Memorandum Opinion and Order [ECF No. 329]. I find that a

Response from Ethicon is not necessary for me to rule on this Motion. For the reasons

that follow, I DENY the Motion to Reconsider [ECF No. 341].

      I.      Background

           Ethicon previously moved to preclude Plaintiff from offering any evidence or

arguing that either Ultrapro or TVT-Abbrevo, both Ethicon products, are feasible

alternative designs for the TVT-O that was implanted in Plaintiff. [ECF Nos. 216,

217]. In support of its Motion, Ethicon pointed to various statements by Plaintiff’s

experts recognizing that neither Ultrapro nor TVT-Abbrevo would have eliminated
  Case 2:14-cv-01379 Document 353 Filed 09/03/20 Page 2 of 4 PageID #: 17934




the risks that injured Plaintiff. Instead, Plaintiff’s experts could only opine that

Ultrapro or TVT-Abbrevo may have decreased Plaintiff’s risk of injury. Because I

have previously held that, under West Virginia law, a strict products liability plaintiff

“must prove that there was an alternative, feasible design—existing at the time of

the product’s manufacture—that would have eliminated the risk that injured” her,

Mullins v. Ethicon, Inc., No. 2:12-cv-02952, 2016 WL 7197441, *5 (S.D.W. Va. Dec. 9,

2016) (emphasis supplied), I GRANTED the Motion.

   II.      Legal Standard

         Federal Rule of Civil Procedure 54(b) provides that “any order or other

decision, however designated, that adjudicates fewer than all the claims or the rights

and liabilities of fewer than all the parties does not end the action as to any of the

claims or parties and may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P.

54(b). Whether to grant reconsideration of an interlocutory order is “committed to the

discretion of the district court.” Am. Canoe Ass’n, Inc., v. Murphy Farms, Inc., 326

F.3d 505, 514 (4th Cir. 2003). Although a “motion for reconsideration under Rule 54(b)

is not subject to the strictures of a Rule 60(b) motion,” this district has been “guided

by the general principles of Rules 59(e) and 60(b)” in determining whether a Rule

54(b) motion should be granted. Shrewsbury v. Cyprus Kanawha Corp., 183 F.R.D.

492, 493 (S.D. W. Va. 1998).

         The Fourth Circuit has recognized three grounds for amending a judgment:

“(1) to accommodate an intervening change in controlling law; (2) to account for new



                                           2
  Case 2:14-cv-01379 Document 353 Filed 09/03/20 Page 3 of 4 PageID #: 17935




evidence not available at trial; or (3) to correct a clear error of law or prevent manifest

injustice.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998).

Motions to reconsider “may not be used, however, to raise arguments which could

have been raised prior to the issuance of the judgment, nor may they be used to argue

a case under a novel legal theory that the party had the ability to address in the first

instance.” Id. Finally, “reconsideration of a judgment after its entry is an

extraordinary remedy which should be used sparingly.” Id. (quoting 11 Charles Alan

Wright and Arthur R. Miller, Federal Practice and Procedure § 2810.1, at 124 (3d ed.

2012)).

   III.   Discussion

       Plaintiff asks the court to reconsider Ethicon’s Motion in limine based on new

evidence that was not available at the time the parties briefed the Motion.

Specifically, Plaintiff’s expert, Dr. Margolis, filed a supplemental report on August

13, 2020, several months after the parties briefed this Motion in limine. According to

Plaintiff, Dr. Margolis’ supplemental report provides sufficient support for Plaintiff’s

claims that Ultrapro and TVT-Abbrevo are feasible alternative designs because Dr.

Margolis opines that the products would have “eliminated the risk of radical surgery

and treatment” Plaintiff had in this case. See Ex. A., at 8 [ECF No. 341]. In the report,

Dr. Margolis states the following:

              Alternative designs for the TVT-O have been previously
              described by me and would have prevented this injury. An
              absorbable mesh or biologic graft would not have remained
              in Ms. Sutphin’s pelvis for so many years, thus eliminating
              long term risk of infection, fistula formation, and need for
              surgery she just had. These products were available and

                                            3
  Case 2:14-cv-01379 Document 353 Filed 09/03/20 Page 4 of 4 PageID #: 17936




               feasible at the time. Johnson & Johnson and Ethicon also
               sold the TVT-Abbrevo, which is a sling that is implanted in
               nearly the same manner, only much shorter than the TVT-
               O. The Abbrevo still has the same polypropylene mesh, so
               presents risk of infection, but is markedly shorter, so the
               mesh load is much reduced, decreasing the risk of infection.
               Further, any removal of the Abbrevo would be expected to
               be a less radical surgery than what happened here, as the
               sling itself is shorter. While the Abbrevo isn’t an ideal
               solution, it decreases risk and Mrs. Sutphin likely would
               not have needed radical surgery she had to get an Abbrevo
               out.

Id. (emphasis supplied). Then, after describing other potential alternatives to the

TVT-O, Dr. Margolis added, “All of these other options . . . would have eliminated the

risk of radical surgery and treatment [Plaintiff] had here.” Id.

         Plaintiff’s Motion to Reconsider is entirely based on Dr. Margolis’ use of the

word “eliminated” in reference to some of the potential TVT-O alternatives he

describes. However, Dr. Margolis does not even mention Ultrapro. And, when he

discusses TVT-Abbrevo, he again concedes that it “presents [a] risk of infection,”

albeit a decreased one. Id. Dr. Margolis’ supplemental report does not present new

evidence sufficient to warrant reconsideration of my prior ruling.

   IV.      Conclusion

         For the foregoing reasons, I DENY Plaintiff’s Motion [ECF. No. 341]. The court

DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                                ENTER:       September 3, 2020




                                            4
